     Case 8-20-08051-ast      Doc 77     Filed 04/21/21     Entered 04/21/21 15:20:39




                                                                                            APPEAL




                                 U.S. Bankruptcy Court
                       Eastern District of New York (Central Islip)
                        Adversary Proceeding #: 8−20−08051−ast

Assigned to: Judge Alan S. Trust                              Date Filed: 03/14/20
Lead BK Case: 18−71748
Lead BK Title: Orion Healthcorp, Inc.
Lead BK Chapter: 11
Demand: $5000000
 Nature[s] of Suit: 13 Recovery of money/property − 548 fraudulent transfer



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Howard M. Ehrenberg, in his capacity     represented by Jeffrey P Nolan
as Liquidating Trustee of Orion                         Pachulski Stang Ziehl & Jones LLP
Healthcorp, Inc., et al                                 780 Third Avenue
                                                        34th Floor
                                                        New York, NY 10017
                                                        310−772−2313
                                                        Fax : 310−201−0760
                                                        Email: jnolan@pszjlaw.com
                                                        LEAD ATTORNEY

                                                        Ilan D Scharf
                                                        Pachulski Stang Ziehl & Jones LLP
                                                        780 Third Avenue
                                                        36th Floor
                                                        New York, NY 10017
                                                        (212) 561−7721
                                                        Fax : (212) 561−7777
                                                        Email: ischarf@pszyjw.com


V.

Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Elena Sartison                           represented by Albert Y. Dayan
                                                        80−02 Kew Gardens Road
                                                        Suite 902
                                                        Kew Gardens, NY 11415
                                                        (718) 268−9400
                                                        Email: dayanlaw@aol.com
                                                        LEAD ATTORNEY

                                                        Albert Yukhanan Dayan
                                                        Dayan Law Firm, PLLC.
                                                        80−02 Kew Gardens Rd.
                                                        Suite 902
                                                        Kew Gardens, NY 11415
                                                        718−268−9400
                                                        Fax : 718−268−9404

                                                                                                     1
   Case 8-20-08051-ast      Doc 77    Filed 04/21/21      Entered 04/21/21 15:20:39




                                                     Email: dayanlaw@aol.com


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
2 River Terrace Apartment 12J, LLC    represented by Maryam N Hadden
                                                     Parlatore Law Group
                                                     One World Trade Center, Suite 8500
                                                     New York, NY 10007
                                                     646−846−6382
                                                     Fax : 212−409−8972
                                                     Email: maryam.hadden@parlatorelawgroup.com

                                                     Charles E Simpson
                                                     Windels Marx Lane & Mittendorf
                                                     156 West 56th Street
                                                     New York, NY 10019
                                                     (212) 237−1000
                                                     Fax : (212) 262−1215
                                                     Email: csimpson@windelsmarx.com


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Clodagh Bowyer Greene a/k/a Clodagh   represented by J Ted Donovan
Bowyer                                               Goldberg Weprin Finkel Goldstein LLP
                                                     1501 Broadway
                                                     22nd Floor
                                                     New York, NY 10036
                                                     (212)−301−6943
                                                     Fax : (212)−422−6836
                                                     Email: Tdonovan@gwfglaw.com


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Elliott Greene                        represented by J Ted Donovan
                                                     (See above for address)

 Filing Date       #                                      Docket Text

                       75   Appellant Designation of Contents For Inclusion in Record On Appeal to
                            District Court Dkt 21−cv−01239 Filed by Maryam N Hadden on behalf of
                            2 River Terrace Apartment 12J, LLC (RE: related document(s)69 Notice
                            of Appeal filed by Defendant 2 River Terrace Apartment 12J, LLC).
                            Appellee designation due by 04/5/2021. (Attachments: # 1 Certification of
 03/22/2021                 Service)(Hadden, Maryam) (Entered: 03/22/2021)

                       76   Appellee Designation of Contents for Inclusion in Record of Appeal Filed
                            by Jeffrey P Nolan on behalf of Howard M. Ehrenberg (RE: related
                            document(s)69 Notice of Appeal filed by Defendant 2 River Terrace
                            Apartment 12J, LLC). (Attachments: # 1 Certificate of Service)(Nolan,
 04/05/2021                 Jeffrey) (Entered: 04/05/2021)




                                                                                                        2
       Case 8-20-08051-ast             Doc 77
                                           75       Filed 04/21/21
                                                          03/22/21    Entered 04/21/21
                                                                              03/22/21 15:20:39
                                                                                       20:09:02




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------
 2 RIVER TERRACE APARTMENT 12J, LLC,                            :
                                                                :
                                     Appellant,                 :
                                                                :    Dkt. No. 21-cv-01239(JMA)
 v.                                                             :
                                                                :    APPELLANT’S DESIGNATION
 HOWARD M. EHRENBERG IN HIS                                     :    OF RECORD AND STATEMENT
 CAPACITY AS LIQUIDATING TRUSTEE                                :    OF ISSUES ON APPEAL FROM
 OF ORION HEALTHCORP, INC., et al.,                             :    BANKRUPTCY COURT
                                                                :
                                     Appellee.                  :
----------------------------------------------------------------


                                       DESIGNATION OF RECORD


 Bankruptcy         Date Entered
  Docket                in the            Description or Document or Transcript
    No.              Bankruptcy
                       Docket
 64               3/1/2021                Order on Motion for Summary Judgment
 42               12/1/2020               Motion for Summary Judgment
 43               12/1/2020               Statement of Undisputed Facts
 44               12/1/2020               Affidavit in Support
 45               12/1/2020               Affidavit in Support
 46               12/1/2020               Request for Separate Notice
 47               12/3/2020               Amended Notice of Presentment of Order
 50               12/30/2020              Memorandum of Law in Opposition
 51               12/30/2020              Statement of Undisputed Facts
 52               1/6/2021                Reply
 53               1/6/2021                Affidavit in Support
 54               1/6/2021                Affidavit in Support
 55               1/6/2021                Statement of Undisputed Facts - Joint
 56               1/6/2021                Motion to Strike
 58               1/8/2021                Notice of Submission of Proposed Order
                  1/21/2021               Transcript of Hearing
                  2/9/2021                Transcript of Hearing/Decision
 1                3/14/2020               Complaint
 41               11/24/2020              Answer to Complaint




                                                                                                  3
      Case 8-20-08051-ast       Doc 77
                                    75     Filed 04/21/21
                                                 03/22/21     Entered 04/21/21
                                                                      03/22/21 15:20:39
                                                                               20:09:02




                                  STATEMENT OF ISSUES
       1.      Whether the Bankruptcy Court erred in relying upon a New York State statutory

presumption of insolvency in order to grant Appellee’s summary judgment motion when the issue

of actual solvency was disputed by the parties.

       2.      Whether the Bankruptcy Court abused its discretion by striking Appellant’s

supporting materials rather than allowing Appellant a further opportunity to properly support

Appellant’s assertions of fact when Appellant offered to do so pursuant to Fed. R. Civ. Pro. 56.




Dated: New York, New York                    By:      /s/Maryam N. Hadden______
       March 22, 2021                                 Maryam N. Hadden, Esq.
                                                      Parlatore Law Group, LLP
                                                      One World Trade Center, Suite 8500
                                                      New York, New York 10007
                                                      Maryam.hadden@parlatorelawgroup.com
                                                      (646)846-6382




                                                  1


                                                                                                   4
      Case
       Case8-20-08051-ast
            8-20-08051-ast Doc
                            Doc75-1
                                77 Filed
                                    Filed04/21/21
                                          03/22/21 Entered
                                                    Entered04/21/21
                                                            03/22/2115:20:39
                                                                     20:09:02




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 ---------------------------------------------------------------
 2 RIVER TERRACE APARTMENT 12J, LLC,                            :
                                                                :
                                     Appellant,                 :
                                                                :      Dkt. No. 21-cv-01239(JMA)
 v.                                                             :
                                                                :      APPELLANT’S DESIGNATION
 HOWARD M. EHRENBERG IN HIS                                     :      OF RECORD AND STATEMENT
 CAPACITY AS LIQUIDATING TRUSTEE                                :      OF ISSUES ON APPEAL FROM
 OF ORION HEALTHCORP, INC., et al.,                             :      BANKRUPTCY COURT
                                                                :
                                     Appellee.                  :
----------------------------------------------------------------
                                       CERTIFICATE OF SERVICE

         The undersigned certifies that on March 22, 2021, a copy of Appellant’s Designation of

Record and Statement of Issues on Appeal from Bankruptcy Court, was served by depositing same,

enclosed in a properly addressed postage-paid envelope, in an official depository under the

exclusive care and custody of the United States Postal Service within the State of New York, upon:

Ilan D. Scharf                                                  Jeffrey P. Nolan
Pachulski Stang Ziehl & Jones, LLP                              Pachulski Stang Ziehl & Jones, LLP
780 Third Avenue, 34th Floor                                    10100 Santa Monica Boulevard, 13th Floor
New York, NY 10017                                              Los Angeles, CA 90067


J. Ted Donovan                                                  Albert Y. Dayan
Goldberg Weprin Finkel Goldstein LLP                            80-02 Kew Gardens Road, Suite 902
1501 Broadway                                                   Kew Gardens, NY 11415
New York, NY 10036


Dated: New York, New York                             By:       /s/Maryam N. Hadden______
       March 22, 2021                                           Maryam N. Hadden, Esq.
                                                                Parlatore Law Group, LLP
                                                                One World Trade Center, Suite 8500
                                                                New York, New York 10007
                                                                Maryam.hadden@parlatorelawgroup.com
                                                                (646)846-6382




                                                                                                           5
       Case 8-20-08051-ast            Doc 77
                                          76       Filed 04/21/21
                                                         04/05/21        Entered 04/21/21
                                                                                 04/05/21 15:20:39
                                                                                          21:01:03




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                :
 In re:                                                         :   Chapter 11
                                                                :
 ORION HEALTHCORP, INC1.                                        :   Case No. 18-71748 (AST)
                                                                :
                    Debtors.                                    :   (Jointly Administered)
                                                                :
 HOWARD M. EHRENBERG IN HIS                                     :
 CAPACITY AS LIQUIDATING TRUSTEE OF                             :   Adv. Pro. No. 20-08051 (AST)
 ORION HEALTHCORP, INC., ET AL.,                                :
                                                                :
                                             Plaintiff,         :
                                                                :
 v.                                                             :
                                                                :
 ELENA SARTISON; 2 RIVER TERRACE                                :
 APARTMENT 12J, LLC; CLODAGH BOWYER                             :
 GREENE A/K/A CLODAGH BOWYER;                                   :
 ELLIOTT GREENE,                                                :
                                                                :
                                             Defendants.        :

       APPELLEE, HOWARD M. EHRENBERG’S COUNTER-DESIGNATION OF
      ADDITIONAL ITEMS TO BE INCLUDED IN RECORD & ISSUES ON APPEAL
          Pursuant to Federal Rule of Bankruptcy Procedure 800(a)(2), Appellee Howard M.

Ehrenberg, hereby makes the following Counter-Designation of Issues On Appeal and Counter-

Designation of additional items to be included in the record on appeal in addition to the

Designation Of Record filed by Appellant [Dkt. No. 75] in connection with the Notice of Appeal




1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North,
Suite 203, Middletown, NJ 07748.


DOCS_LA:337065.2 65004/003

                                                                                                                       6
       Case 8-20-08051-ast       Doc 77
                                     76      Filed 04/21/21
                                                   04/05/21    Entered 04/21/21
                                                                       04/05/21 15:20:39
                                                                                21:01:03




filed by 2 River Terrace Apartment 12J, LLC (“Appellant”) in this case on March 22, 2021 [Dkt.

No. 69]:

          I.     Counter; Additional Issues on Appeal:

          Is The Judgment Granting Plaintiff’s Motion For Summary Judgment, In Part, as Against

Defendant 2 River Terrace, Apt. 12 J, LLC a Final Appealable Order?

          II.    Supplemental Designation of Record:

                                Case No./
                Filing Date                                          Item.
                                Docket No.

                                               Notice Of Presentment Of Motion For Entry Of
                                               Default And For Entry Of Default Judgment
     1.         09/30/2020          21
                                               Against Defendant 2 River Terrace Apartment
                                               12J, LLC

                                               Request For Judicial Notice In Support Of
                                               Motion For Entry Of Default And For Entry Of
     2.         09/30/2020          22
                                               Default Judgment Against Defendant 2 River
                                               Terrace Apartment 12J, LLC

                                               Certificate of Service filed by Jeffrey Nolan on
                                               behalf of Howard Ehrenberg .re Notice and
                                               Motion for Entry of Default and For Entry of
                                               Default Judgment Against Defendant 2 River
     3.         10/02/2020          23         Terrace Apartment 12J, LLC; and Request for
                                               Judicial Notice in Support of Motion for Entry of
                                               Default and For Entry of Default Judgment
                                               Against Defendant 2 River Terrace Apartment
                                               12J, LLC

                                               Affidavit of Service – Secretary of State service
                                               of Notice Of Presentment Of Motion For Entry
     4.         10/02/2020          24         Of Default And For Entry Of Default Judgment
                                               Against Defendant 2 River Terrace Apartment
                                               12J, LLC

     5.         10/25/2020          25         Notice Of Appearance And Demand For Service
                                               Of Papers For The Residential Board Of




                                                 2
DOCS_LA:337065.2 65004/003

                                                                                                   7
       Case 8-20-08051-ast    Doc 77
                                  76      Filed 04/21/21
                                                04/05/21   Entered 04/21/21
                                                                   04/05/21 15:20:39
                                                                            21:01:03




                             Case No./
               Filing Date                                        Item.
                             Docket No.

                                            Managers Of Riverhouse One Rockefeller Park
                                            Condominium

                                            Objection To Motion For Entry Of Default
     6.        10/26/2020       31          Judgment Against Defendant 2 River Terrace
                                            Apartment 12J, LLC

                                            Reply In Support Of Plaintiff’s Motion For
     7.        11/03/2020       32          Default Judgment Against Defendant, 2 River
                                            Terrace Apartment 12J, LLC

                                            Affidavit Of Jeffrey P. Nolan In Support Of
     8.        11/03/2020       33          Reply Of Plaintiff's Motion For Default Judgment
                                            Against 2 River Terrace Apartment 12J, LLC

                                            Affidavit Of La Asia S. Canty In Support Of
                                            Reply Of Plaintiffs’ Motion For Default
     9.        11/03/2020       34
                                            Judgment Against 2 River Terrace Apartment
                                            12J, LLC

                                            Certificate Of Service filed by Jeffrey Nolan on
                                            behalf of Howard M. Ehrenberg re Plaintiff’s
                                            Reply in Support of Plaintiff's Motion for Default
                                            Judgment Against Defendant 2 River Terrace
                                            Apartment 12J, LLC; Affidavit of Jeffrey P.
     10.       11/03/2020       35          Nolan in Support of Reply of Plaintiff's Motion
                                            for Default Judgment Against Defendant 2 River
                                            Terrace Apartment 12J, LLC; and Affidavit of La
                                            Asia S. Canty in Support of Reply of Plaintiff's
                                            Motion for Default Judgment Against Defendant
                                            2 River Terrace Apartment 12J, LLC

     11.       11/09/2020       36          Order And Notice Of Hearing

                                            Order Denying Motion For Entry Of Default And
     12.       11/16/2020       37          For Entry Of Default Judgment Against
                                            Defendant 2 River Terrace Apartment 12J, LLC

     13.       01/07/2021       57          Certificate of Service filed by Jeffrey Nolan on
                                            behalf of Howard M. Ehrenberg re Reply filed by


                                              3
DOCS_LA:337065.2 65004/003

                                                                                                 8
       Case 8-20-08051-ast    Doc 77
                                  76      Filed 04/21/21
                                                04/05/21   Entered 04/21/21
                                                                   04/05/21 15:20:39
                                                                            21:01:03




                             Case No./
               Filing Date                                        Item.
                             Docket No.

                                            Plaintiff Howard M. Ehrenberg; Affidavit in
                                            Support filed by Howard M. Ehrenberg; Affidavit
                                            in Support filed by Howard M. Ehrenberg;
                                            Statement of Undisputed Facts filed by Plaintiff
                                            Howard M. Ehrenberg; Motion to Strike filed by
                                            Plaintiff Howard M. Ehrenberg

                                            Notice of Hearing To Issue Ruling On Plaintiff’s
                                            Motion For Summary Judgment Or In The
     14.       01/25/2021       60
                                            Alternative Summary Adjudication Against
                                            Defendant 2 River Terrace Apartment 12J, LLC.

                                            Notice of Submission of Proposed Order Filed by
     15.       02/17/2021       62
                                            Howard M. Ehrenberg

                                            Letter re: Proposed Judgment Filed by Jeffrey P.
     16.       02/23/2021       63
                                            Nolan on behalf of Howard M. Ehrenberg



Dated: New York, New York
       April 5, 2021
                                               /s/ Jeffrey P. Nolan
                                              Ilan D. Scharf, Esq.
                                              Jeffrey P. Nolan, Esq. (admitted pro hac vice)
                                              PACHULSKI STANG ZIEHL & JONES LLP
                                              780 Third Avenue, 34th Floor
                                              New York, New York 10017
                                              Telephone:       (212) 561-7700
                                              Facsimile:       (212) 561-7777

                                              Counsel for the Appellee/Plaintiff
                                              Howard M. Ehrenberg in his capacity as
                                              Liquidating Trustee of Orion Healthcorp, Inc., et al.




                                              4
DOCS_LA:337065.2 65004/003

                                                                                                      9
      Case
       Case8-20-08051-ast
            8-20-08051-ast Doc
                            Doc76-1
                                77 Filed
                                    Filed04/21/21
                                          04/05/21 Entered
                                                    Entered04/21/21
                                                            04/05/2115:20:39
                                                                     21:01:03




                                 CERTIFICATE OF SERVICE


STATE OF NEW JERSEY                   )
                                      )       ss.:
COUNTY OF SOMERSET                    )


        I, La Asia S. Canty, am over the age of eighteen years, and am employed by Pachulski

Stang Ziehl & Jones LLP. I am not a party to the within action; my business address is 780

Third Avenue, 34th Floor, New York, New York 10017-2024.

        On April 5, 2021, I caused a true and correct copy of the following document to be

served via electronic mail and First Class US Mail upon the parties set forth on the service list

annexed hereto as Exhibit 1:

     Howard M. Ehrenberg’s Counter-Designation Of Items To Be Included In Record


                                                         /s/ La Asia S. Canty
                                                          La Asia S. Canty




DOCS_LA:337065.2 65004/003
                                                                                                    10
        Case
         Case8-20-08051-ast
              8-20-08051-ast Doc
                              Doc76-1
                                  77 Filed
                                      Filed04/21/21
                                            04/05/21 Entered
                                                      Entered04/21/21
                                                              04/05/2115:20:39
                                                                       21:01:03




                                           EXHIBIT 1

Maryam N. Hadden, Esq.                            Albert Y. Dayan, Esq.
Parlatore Law Group, LLP                          80-02 Kew Gardens Road
One World Trade Center, Suite 8500                Suite 902
New York, NY 10007                                Kew Gardens, NY 11415
Email: Maryam.hadden@parlatorelawgroup.com        Email: dayanlaw@aol.com

Attorney for Defendant 2 River Terrace            Attorney at Defendant Elena Sartison

Laurence D. Pittinsky, Esq.                       Kevin J. Nash, Esq.
Rosenberg & Pittinsky, LLP                        J Ted Donovan, Esq.
232 Madison Avenue, Suite 906                     Goldberg Weprin Finkel Goldstein LLP
New York, New York 10016                          1501 Broadway, 22nd Floor
Email: larry@rpllplaw.com                         New York, NY 10036
                                                  Email: knash@gwfglaw.com
Counsel to Residential Board of Managers of the          Tdonovan@gwfglaw.com
Riverhouse on Rockefeller                                jstrauss@gwfglaw.com

                                                  Attorneys for Defendants Clodagh Bowyer
                                                  Greene and Elliott Greene




  DOCS_LA:337065.2 65004/003

                                                                                            11
